Clarke, Presiding Justice.
James Love Newman was convicted of murder and possession of a firearm by a convicted felon. He was sentenced to life imprisonment for murder and five years on the firearm charge. He appeals.1 We af*507firm.
Decided October 26, 1989.
Michael T. McClain, for appellant.
Lewis R. Slaton, District Attorney, Richard E. Hicks, Assistant District Attorney, Michael J. Bowers, Attorney General, Leonora Grant, for appellee.
Evidence presented at trial showed that Newman and his estranged wife, Doris Eppinger, argued over sex and money. As the argument increased in intensity, Eppinger ran up the stairs. Newman pursued her, firing his handgun five times. Eppinger’s two teenage children were in the house and heard the argument and shots fired. Newman left the house looking sick. Shortly thereafter he voluntarily surrendered himself and the gun to the police, saying he wanted to turn himself in because he had murdered his wife. Medical evidence showed that Eppinger suffered multiple gunshot wounds and died of a gunshot wound to her chest. Ballistics testimony identified Newman’s gun as the murder weapon.
1. In his first enumeration of error, Newman complains that certain evidence of “prior difficulties” between himself and Eppinger was erroneously admitted. We find no error. See Hales v. State, 250 Ga. 112 (296 SE2d 577) (1982). However, even if there were error in admitting this evidence, the overwhelming evidence of guilt renders that error harmless beyond a reasonable doubt. Minter v. State, 258 Ga. 629 (373 SE2d 359) (1988); Johnson v. State, 238 Ga. 59 (230 SE2d 869) (1976).
2. Newman next contends that the evidence does not support the verdict. As we have already noted, the evidence against Newman was overwhelming. It would authorize a rational trier of fact to find the defendant guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crime occurred on May 17, 1988. Appellant was indicted on August 30, 1988. He was convicted of murder on December 7, 1988 and sentenced to life imprisonment the same day. Appellant filed a motion for new trial on January 4, 1989; the motion was denied on April 28, 1989. The notice of appeal was filed May 26, 1989. *507The case was docketed in this court June 29, 1989. The case was submitted for decision without oral argument on August 11, 1989.